JS 44C/SDNY                      Case 1:20-cv-10434 Document 2 Filed
                                                     CIVIL COVER     12/10/20 Page 1 of 2
                                                                 SHEET
REV.
10/01/2020               The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United
                         States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                 DEFENDANTS
ARGONAUT INSURANCE COMPANY                                                                 DRIVETRAIN, LLC; ABC CORPORATIONS 1-10; and JOHN
                                                                                           DOES 1-10
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                        ATTORNEYS (IF KNOWN)
RIKER DANZIG SCHERER HYLAND & PERRETTI LLP                                                 John A. Morris, Esq.
Curtis M. Plaza, Esq.                                                                      Shirley S. Cho, Esq.
Tod S. Chasin, Esq.                                                                        PACHULSKI STANG ZIEHL & JONES LLP
Agostino A. Zammiello, Esq.                                                                780 Third Avenue, 34th Floor
500 Fifth Avenue                                                                           New York, NY 10017
New York, New York 10110                                                                   Telephone: (212) 561-7700
Telephone: (212) 302-6574
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                          (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
Removal of action pursuant to 28 U.S.C. § 1452(a) and Rule 9027 of the Federal Rules of Bankruptcy Procedure

                                                                                                                                                    Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                        Yes

If yes, was this case Vol.        Invol.        Dismissed. No       Yes       If yes, give date                                           & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE?             No              Yes
(PLACE AN [x] IN ONE BOX ONLY)                                       NATURE OF SUIT
                                TORTS                                                                                    ACTIONS UNDER STATUTES

CONTRACT                        PERSONAL INJURY               PERSONAL INJURY              FORFEITURE/PENALTY            BANKRUPTCY                        OTHER STATUTES
                                                              [ ] 367 HEALTHCARE/                                                                          [ ] 375 FALSE CLAIMS
[   ] 110   INSURANCE           [ ] 310 AIRPLANE              PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED          [ ] 422 APPEAL
[   ] 120   MARINE                                            INJURY/PRODUCT LIABILITY                                                                     [ ] 376 QUI TAM
                                [ ] 315 AIRPLANE PRODUCT                                   SEIZURE OF PROPERTY                    28 USC 158
[   ] 130   MILLER ACT                  LIABILITY             [ ] 365 PERSONAL INJURY             21 USC 881             [ ] 423 WITHDRAWAL                [ ] 400 STATE
[   ] 140   NEGOTIABLE          [ ] 320 ASSAULT, LIBEL &              PRODUCT LIABILITY    [ ] 690 OTHER                          28 USC 157                       REAPPORTIONMENT
            INSTRUMENT                  SLANDER               [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150     RECOVERY OF         [ ] 330 FEDERAL                       INJURY PRODUCT                                                                       [ ] 430 BANKS & BANKING
                                                                      LIABILITY            PROPERTY RIGHTS
            OVERPAYMENT &               EMPLOYERS'                                                                                                         [ ] 450 COMMERCE
            ENFORCEMENT                 LIABILITY
                                                              PERSONAL PROPERTY            [ ] 820 COPYRIGHTS    [ ] 880 DEFEND TRADE SECRETS ACT          [ ] 460 DEPORTATION
            OF JUDGMENT         [ ] 340 MARINE
[ ] 151     MEDICARE ACT                                                                                                                                   [ ] 470 RACKETEER INFLU-
                                [ ] 345 MARINE PRODUCT                                     [ ] 830 PATENT
                                                              [ ] 370 OTHER FRAUD                                                                                   ENCED & CORRUPT
[ ] 152     RECOVERY OF                 LIABILITY                                          [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                          ORGANIZATION ACT
            DEFAULTED                                         [ ] 371 TRUTH IN LENDING
                                [ ] 350 MOTOR VEHICLE                                      [ ] 840 TRADEMARK                                                        (RICO)
            STUDENT LOANS
                                [ ] 355 MOTOR VEHICLE                                                                                                      [ ] 480 CONSUMER CREDIT
            (EXCL VETERANS)                                                                                              SOCIAL SECURITY
                                        PRODUCT LIABILITY                                                                                                  [ ] 485 TELEPHONE CONSUMER
[ ] 153     RECOVERY OF                                       [ ] 380 OTHER PERSONAL
            OVERPAYMENT         [ ] 360 OTHER PERSONAL                                     LABOR                         [   ] 861 HIA (1395ff)                     ROTECTION ACT
                                        INJURY                        PROPERTY DAMAGE
            OF VETERAN'S                                                                                                 [   ] 862 BLACK LUNG (923)
            BENEFITS            [ ] 362 PERSONAL INJURY -     [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR                                              [ ] 490 CABLE/SATELLITE TV
                                                                      PRODUCT LIABILITY                                  [   ] 863 DIWC/DIWW (405(g))
[ ] 160     STOCKHOLDERS                MED MALPRACTICE                                              STANDARDS ACT                                         [ ] 850 SECURITIES/
                                                                                                                         [   ] 864 SSID TITLE XVI                   COMMODITIES/
            SUITS                                                                          [ ] 720 LABOR/MGMT
[X] 190     OTHER                                             PRISONER PETITIONS                     RELATIONS           [   ] 865 RSI (405(g))                     EXCHANGE
            CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                       [ ] 890 OTHER STATUTORY
[ ] 195     CONTRACT                                          [ ] 510 MOTIONS TO VACATE                                  FEDERAL TAX SUITS                          ACTIONS
                                ACTIONS UNDER STATUTES                                     [ ] 751 FAMILY MEDICAL
            PRODUCT                                                   SENTENCE 28 USC      LEAVE ACT (FMLA)                                              [   ] 891 AGRICULTURAL ACTS
            LIABILITY                                                 2255                                              [ ] 870 TAXES (U.S. Plaintiff or
                                CIVIL RIGHTS                  [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)              [   ] 893 ENVIRONMENTAL
[ ] 196 FRANCHISE                                                                                                                                                   MATTERS
                                                              [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY 26 USC
                                                                                           [ ] 791 EMPL RET INC                  7609                    [   ] 895 FREEDOM OF
                                [ ] 440 OTHER CIVIL RIGHTS    [ ] 540 MANDAMUS & OTHER
                                                                                                    SECURITY ACT (ERISA                                             INFORMATION ACT
REAL PROPERTY                           (Non-Prisoner)
                                                                                                                                                         [   ] 896 ARBITRATION
[ ] 210   LAND                  [ ] 441 VOTING
                                                                                           IMMIGRATION                                                   [   ] 899 ADMINISTRATIVE
          CONDEMNATION          [ ] 442 EMPLOYMENT            PRISONER CIVIL RIGHTS
                                                                                                                                                              PROCEDURE ACT/REVIEW OR
[ ] 220   FORECLOSURE           [ ] 443 HOUSING/                                        [ ] 462 NATURALIZATION                                                APPEAL OF AGENCY DECISION
                                        ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS
[ ] 230        RENT LEASE &                                                                      APPLICATION
                                [ ] 445 AMERICANS WITH        [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                            [ ] 950 CONSTITUTIONALITY OF
               EJECTMENT                DISABILITIES –        [ ] 560 CIVIL DETAINEE             ACTIONS                                                     STATE STATUTES
[ ] 240        TORTS TO LAND            EMPLOYMENT            CONDITIONS OF CONFINEMENT
[ ] 245        TORT PRODUCT     [ ] 446 AMERICANS WITH
               LIABILITY                DISABILITIES –OTHER
                                [ ] 448 EDUCATION
[ ] 290        ALL OTHER REAL
               PROPERTY

            Check if demanded in complaint:
                                                                       DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
            CHECK IF THIS IS A CLASS ACTION                            AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                          IF SO, STATE:

DEMAND $                                OTHER                          JUDGE                                                       DOCKET NUMBER
Check YES only if demanded in complaint
JURY DEMAND:                   YES         NO                          NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).


                                                                                                                                                        American LegalNet, Inc.
                                                                                                                                                        www.FormsWorkFlow.com
                            Case 1:20-cv-10434 Document 2 Filed 12/10/20 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                                  ORIGIN
                                                                                                                                    Multidistrict              Appeal to District
   1 Original            2 Removed from                  3 Remanded        4 Reinstated or          5 Transferred from          6   Litigation             7   Judge from
       Proceeding           State Court                     from              Reopened                  (Specify District)
                                                                                                                                    (Transferred)              Magistrate Judge
                                                            Appellate
                          a. all parties represented        Court                                                               8 Multidistrict Litigation (Direct File)
                          b.   At least one party
                               is pro se.
(PLACE AN x IN ONE BOX ONLY)                                      BASIS OF JURISDICTION                                                 IF DIVERSITY, INDICATE
   1 U.S. PLAINTIFF    2 U.S. DEFENDANT                      3 FEDERAL QUESTION      4 DIVERSITY                                        CITIZENSHIP BELOW.
                                                                (U.S. NOT A PARTY)

                                CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
       (Place an [X] in one box for Plaintiff and one box for Defendant)

                               PTF    DEF                                                    PTF DEF                                                           PTF      DEF
CITIZEN OF THIS STATE          [ ]1   [ ]1          CITIZEN OR SUBJECT OF A                  [ ]3[ ]3        INCORPORATED and PRINCIPAL PLACE                  [ ]5     [ ]5
                                                     FOREIGN COUNTRY                                         OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE       [ ]2   [ ]2          INCORPORATED or PRINCIPAL PLACE          [ ]4[ ]4        FOREIGN NATION                                    [ ]6     [ ]6
                                                     OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                  COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:      THIS ACTION SHOULD BE ASSIGNED TO:                                  WHITE PLAINS                                MANHATTAN
DATE                                                                                                ADMITTED TO PRACTICE IN THIS DISTRICT
December 10, 2020              SIGNATURE OF ATTORNEY OF RECORD                                      [ ] NO
                               /s/ John A. Morris                                                   [X] YES (DATE ADMITTED Mo. 02 Yr. 1991 )
RECEIPT #                                                                                           Attorney Bar Code # 2405397


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                                             is so Designated.

Ruby J. Krajick, Clerk of Court by                                  Deputy Clerk, DATED                                                  .

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

                                                                                                                                              American LegalNet, Inc.
                                                                                                                                              www.FormsWorkFlow.com
